Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                       No. 04-15-00087-CV

                           ESTATE of Shirley L. BENSON, Deceased

                       From the Probate Court No. 2, Bexar County, Texas
                             Trial Court Nos. 155,572 & 155,572-A
                           Honorable Tom Rickhoff, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the portion of the probate court’s order
granting the temporary injunction is REVERSED and judgment is RENDERED dissolving the
temporary injunction. The portion of the probate court’s order appointing temporary co-receivers
is AFFIRMED.

       It is ordered that the parties each bear their own costs of this appeal.

       SIGNED September 9, 2015.


                                                  _____________________________
                                                  Marialyn Barnard, Justice